DETAILED ACTION
Election/Restrictions
Applicant's election with traverse of Species 1, Figures 1-2, Claims 1-3,6-10, 14-18, and 20 in the reply filed on 05/04/2022 is acknowledged.  The traversal is on the ground(s) that the structures are sufficiently related to not be restricted.  This is not found persuasive because although related, the species are different enough to be separate inventions that require additional examination burden. The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In re claims 1, 8, and 16 the term “jumps” is unclear because flux does not have property that allows it to jump. Appropriate correction is required.
In re claims 6-7 and 14-15, it is unclear what is a spring force. Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6-10, and 14-18 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Irie et al. (US 9601252).
In re claim 1, Irie (see figure 1) discloses a solenoid valve having current dependent bi-directional force comprising: a stator with a channel; an armature in the stator channel (see annotated figure below); the armature movable in a first and second direction; and a projection extends from the stator into the channel; when a low current is applied, a flux is generated such that it jumps from the projection to the armature and back to the stator so that the armature moves in the first direction, and as the current is increased, the projection becomes saturated and additional flux as a result of the increased current jumps from the stator, at a thinned portion (13), to the armature then back to the stator, making a force on the armature in the second direction greater than a force on the armature in the first direction, thus moving the armature in the second direction, opposite to the first direction (inherent functionality of the shown structure).

    PNG
    media_image1.png
    547
    762
    media_image1.png
    Greyscale

 In re claim 2, Irie (see figure 1) discloses that the projection has an overall wedge shape (as seen in figure 1).
In re claim 3, Irie discloses that the wedge shape of the projection extends from a side wall of the channel (as seen in figure 1).
In re claim 6, Irie discloses that the first direction is in a direction with a spring force (as seen in figure 1).
In re claim 7, Irie discloses that the second direction opposes the spring force (as seen in figure 1).
In re claim 8, Irie (see figure 1) discloses a solenoid valve having current dependent bi-directional force comprising: a stator with a channel; an armature in the stator channel (see annotated figure above); the armature movable in a first and second direction; and when a low current is applied, a flux is generated such that it jumps from a stator portion to the armature and back to the stator so that the armature moves in the first direction, and as the current is increased, the stator portion at a location of the jump becomes saturated and additional flux as a result of the increased current jumps from the stator, at a thinned portion (13), to the armature then back to the stator, making a force on the armature in the second direction 13Attorney Docket No. 4041A-000637-USgreater than a force on the armature in the first direction, thus moving the armature in the second direction, opposite to the first direction (inherent functionality of the shown structure).
In re claim 9, Irie (see figure 1) discloses that the stator portion at the location of the jump includes a projection (see figure above).
In re claim 10, Irie (see figure 1) discloses that the projection has an overall wedge shape (as seen in figure 1).
In re claim 14, Irie discloses that the first direction is in a direction with a spring force (as seen in figure 1).
In re claim 15, Irie discloses that the second direction opposes the spring force (as seen in figure 1).
In re claim 16, Irie (see figure 1) discloses a system comprising: a solenoid valve having a stator, an armature, and a coil (3), the stator including a yoke (including outside housing and portions 11-12) with at least one aperture to receive the coil and with a channel that receives the armature and a return spring (9), the return spring applying a biasing force to the armature in a first direction away from a base of the channel, and the stator having a projection (see figure above) that extends from the stator into the channel; wherein the solenoid valve is configured such that: when a first current is applied to the coil, a flux is generated and jumps from the projection to the armature and back to the stator, thereby applying a first force to the armature in the first direction, the first force moving the armature in the first direction away from the base of the channel; and when a second current is applied to the coil, the second current being greater than the first current, the projection becomes magnetically saturated and an additional flux resulting from the second current jumps from the stator, at a thin walled portion (13) of the stator, to the armature and back to the stator, thereby applying a second force to the armature in a second direction opposite to the first direction, the second force being greater than the first force and the biasing force of the return spring, the second force moving the armature towards the base of the channel (inherent functionality of the shown structure).
In re claim 17, Irie (see figure 1) discloses that the projection has a wedge shape (as seen in figure 1).
In re claim 18, Irie discloses that the wedge shape of the projection extends from a side wall of the channel (as seen in figure 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Irie et al. (US 9601252) in view of Mills (US 9423045).
In re claim 20, Ire teaches the claimed invention except for the thin walled portion of the stator is located in a side wall of the channel between the armature and the coil and at a location in the side wall of the channel that is closer to the return spring than the projection. It would have been obvious to one having ordinary skill in the art at the time the invention was made to rearranged the parts to have an arrangement that meets the claim limitation (by moving the spring for example), since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. Please note that in the instant application, paragraph 45, applicant has not disclosed any criticality for the claimed limitations. Mills shows various examples of a similar device having different structural arrangements (figures 3-4 show examples meeting the claim limitations).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Talpalatski whose telephone number is (571)270-3908. The examiner can normally be reached 10 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 5712723985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Alexander Talpalatski/Primary Examiner, Art Unit 2837